                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

ZACHARY KRIESEL,

          Petitioner,

v.                                                                     No. 19-cv-0992 KG/SMV

MARK BOWEN and ATTORNEY GENERAL
OF THE STATE OF NEW MEXICO,

          Respondents.

                        ORDER DENYING CERTIFICATE OF APPEALABILITY

          THIS MATTER is before the Court sua sponte. By final judgment entered concurrently

herewith, the Court dismissed this action with prejudice. The Court now determines that Petitioner

has failed to make a substantial showing that he has been denied a constitutional right. Therefore,

the Court will deny a certificate of appealability.

          IT IS ORDERED, ADJUDGED, AND DECREED that no certificate of appealability be

issued.

          IT IS SO ORDERED.



                                                      ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
